DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response is acknowledged and appreciated.  The arguments have been considered.  Applicant argues that the secondary reference (Reusch) does not teach or suggest an adhesive arranged between a tube and each of the first and second elements.  In response, Examiner agrees that Reusch does not teach an adhesive material between the disclosed expandable tube (item 46) and flange (item 32) or the outer skin (item 8).  However, Examiner asserts that the primary reference (Medina) teaches two elements with a thermite layer between and with adhesive layers sandwiching the thermite and adhering the heating layer to the elements (par. 48 of Medina).  The Reusch teaching was only incorporated to demonstrate the application of an encompassing “tube” around a separation mean that includes energetic material (explosive cords).  With this, the rejection asserts the obviousness associated with encompassing the thermite separation device of Medina with a tube as shown in Reusch.  The adhesive material is described in Medina to be placed between the “elements” and the thermite albeit without an intermediary tube.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina et al. (U.S. Patent Application Publication 2016/0169647) in view of Reusch et al. (U.S. Patent 4,648,227).

In regards to claim 1, Medina et al (henceforth referred to as Medina) disclose device for the connection and linear separation of two elements, a first element and a second element (items 10 and 20), linearly connected to one another by connecting means, and having to be securely separated, the separation taking place by warming- up of the connecting means, said warming-up being triggered remotely (control device, item 60).  Medina teaches two attached components that are connected via a connecting means that is “warmed up” to break and release the components (pars. 13 and 16), the device comprising:
— the connecting means between the first and second elements.  As illustrated, the connecting means is positioned between the two components (see figures 3a and 3b);
— a pyrogenic material, heat generator, placed close to the connecting means (par. 51); and
— means for remotely pyrotechnically triggering the pyrogenic material (item 60), wherein:
— Medina fails to explicitly teach that the pyrogenic material is placed in a tube.  However, Reusch et al (henceforth referred to as Reusch) teaches using a tube filled with pyrogenic material (expandable tube, item 46) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to encompass the pyrogenic material of Medina in a tube as taught by Reusch, to secure the pyrogenic material;
The tube being placed between the first element  and the second element.  As depicted, the pyrogenic material is positioned between the components; and


In regards to claim 2, Medina discloses that the adhesive is a thermally insulating adhesive in relation to the tube and the first and second elements.  The adhesive disclosed in Medina has inherent insulation properties.

In regards to claim 3, Medina discloses a retainer system for retaining the tube on the first element.  The tube, as modified by Reusch, is retained by the surrounding components.

In regards to claim 4, Medina discloses that the retainer system is metallic.  The components of Medina as modified by Reusch include metallic retaining portions.

In regards to claim 5, Medina discloses that the device is applied to a space vehicle, the first element corresponding to a carrier stage, the second element corresponding to a carried stage.  The vehicle of the Medina invention is a space vehicle.

In regards to claim 6, Medina discloses that the pyrogenic material is a mixture of thermite and an intermetallic composition (par. 51).

In regards to claim 7, Medina discloses method for the connection and linear separation of two elements, a first element and a second element intended to be linearly connected to one another temporarily by connecting means, and having to be securely separated, the separation taking place by warming-up of the connecting means.  Medina teaches two attached components that are connected via a connecting means that is “warmed up” to break and release the components (pars. 13 and 16), 
said warming-up being triggered remotely.  Medina teaches triggering using the control device (item 60),
wherein the method comprises the following steps:
— connecting the first element and the second element by the adhesive.  Medina teaches using resin or glue on the contacting sides of the pyrogenic material;
— Medina teaches disposing a pyrogenic material, heat generator, but fails to explicitly teach disposing in a tube.  However, Reusch teaches using a tube filled with pyrogenic material (expandable tube, item 46) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to encompass the pyrogenic material of Medina in a tube as taught by Reusch, to secure the pyrogenic material;
The tube being placed between the first element and the second element, in the middle of the adhesive.  The pyrogenic material of Medina is placed between the elements, 
the pyrogenic material being activatable by an electrical control connection.  Medina teaches electrical control of the device; and
— pyrotechnically triggering said pyrogenic material in order to cause the rapid warming-up of the adhesive and to obtain the separation of the first and second elements.  The Medina device functions in the manner claimed.

Summary/Conclusion
Claims 1-7 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641